Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/21 has been entered.
 Information Disclosure Statement
The information disclosure statement filed 12/4/20 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
It is noted that a number of the documents are not in English. The examiner is unsure what/which document submitted corresponds to each on the list. The examiner suggests labeling the first page of each document with the corresponding NPL document #s 1-25. 
The information disclosure statement filed 12/4/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other 
Some of the documents are illegible and/or include redactions such as the entire contents of the documents cannot be viewed/determined. 
Response to Arguments
Applicant's arguments filed 1/26/21 have been fully considered but they are not persuasive. 
It is noted that applicant previously amended claim 18 to include the limitation of prior claim 21. Claim 21 was previously addressed/rejected in the prior Office Actions, hereby incorporated by reference. Applicant’s arguments are the same or similar to those previously addressed. The arguments are directed to the last paragraph of claim 18, “wherein the distal half of the pipette tip length has a wall having a thickness of less than 0.022 inches over a length of the distal half” and the recited equation. The examiner has previously addressed such limitations and maintains the previously stated positions. Such dimensions and weight of the pipette tip are not found to be novel and non-obvious in view of applied prior art and the common sense, routine skill, predictability, and knowledge of one of ordinary skill in art. 
Applicant asserts that 
“Instead, Motadel discloses that “the distal region terminus is 0.0055 [inches] or less” in thickness. Motadel, paragraph [0140]; see also, paragraphs [0006], [0007], [0010], [0013], [0014], [0017], [0018], [0019], [0020], [0021], [0024], [0074], each of which also discloses a thickness of the distal region terminus ranging from 0.0040 inches to 0.0055 inches, or other smaller 

Such argument was previously addressed in the prior Office Actions. As previously stated by applicant, “According to M.P.E.P. § 2141.02(VI), “[a] prior art reference must be considered in its entirety, i.e., as a whole.” The examiner agrees that the reference as a whole must be considered. However, it appears that applicant has failed to do such. Applicant has selectively chosen to only reference certain parts, paragraphs, embodiments, etc. of the Motadel reference, but appears to ignore the teachings of other paragraphs, such as that of paragraphs 0082-83 (and others). The paragraphs teach and provide for specific wall thickness values of the proximal and distal regions that are less than 0.022 inches as claimed as previously stated in the prior Office Action.  
Applicant appears to be arguing that the taught dimensions are only applicable to the single point, location of the thickness of the wall at the point of location of the opening relative to the length of the pipette tip. The examiner disagrees and further notes that paragraphs 0082-83 specifically are directed to the proximal and distal regions which encompass the remainder, length of the respective halves of the pipette tip. For example, paragraph 0082 states: “a proximal region comprises a wall thickness of about 0.005 inches to about 0.015 inches at or near the sealing zone (e.g., about 0.006, 0.007, 0.008, 0.009, 0.010, 0.011, 0.012, 
Applicant also asserts that “[b]ecause the thickness upon which the Examiner relies (i.e., the thickness of the distal region terminus being 0.0055 inches or less) is disclosed only for “certain embodiments” (Motadel, paragraph [0140]), and particularly only for embodiments having the knife edge….” The examiner fails to understand how such an argument would be sufficient to result in the instant invention being novel and non-obvious. The examiner does not agree with such a statement. However, even if true, that does not mean that the examiner has to ignore or is precluded from considering relying upon such certain teachings nor any of teachings of the reference.  
As to art rejections, the examiner maintains the 103 rejection for the reasons previously stated in the prior Office Actions, hereby incorporated by reference and stated herein. 
As to the thinning constant, the examiner maintains the previously stated position. As noted by applicant, the calculation of the thinning constant is based upon the total weight of the pipette tip and weights of the respective halves of the pipette tip.  However, the examiner maintains that calculating the total weight and weight of the respective halves of the pipette of Motadel does not require any skill beyond that of one of ordinary kill of the art especially 
Motadel teaches that the wall thickness of proximal and distal sections may be constant as well as different, the distal region thickness being relatively smaller than the proximal region.  “The wall thickness of a distal section may be constant along the length of the section, or may vary with the length of the section (e.g., the wall of the distal section closer to the proximal section of the pipette tip may be thicker or thinner than the wall closer to the distal section terminus; the thickness may continuously thicken or thin over the length of the wall).” (paragraphs 0068-69, see for example figures 1C, 1D, 2). The reference further states the wall thickness at the junction of the proximal region and the distal region, measured from the interior surface to the exterior surface of the pipette tip, is about 0.017 inches to about 0.030 inches thick (e.g., about 0.018, 0.019, 0.020, 0.021, 0.022, 0.023, 0.024, 0.025, 0.026, 0.027, 0.028, 0.029). In some embodiments, the wall thickness at this junction is about 0.022 to about 0.027 inches thick, or about 0.023 to about 0.026 inches thick. (paragraph 0082-83)
Therefore, applicant’s assertion that the value of the wall thickness over the entire length of the pipette tip is not taught is incorrect. If the wall thickness continuously thins from a larger value to a smaller value in a direction from the proximal to distal end, the wall thickness over the entire length of the wall will be within the claimed value ranges. Therefore, the weight distribution over such length can also be within value ranges to provide for a thinning constant value within the recited range. 

Furthermore, it is noted that the specification does not provide for any unexpected results directed to the specific values in the claims.  The examiner fails to understand the data presented in the specification. For example, it is unclear what is intended to represented in Table 4. It is unclear what is the difference between accuracy and precision.  
The claims are rejected as given herein. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
It is noted that new claims 35-38 do not provide for any additional structural elements of the claimed apparatus. Instead, the claims are directed to conditions or what could be possible if a load force were ever applied to the unspecified locations of the pipette tip. The claims are directed to an apparatus not any process. There is no requirement for an operator, user, possessor, etc. of the claimed invention to ever use the apparatus in any method, including applying any load or force to any specific part of the tip.  However, it is noted that 
 	Furthermore, it is note that any angles at which any portion of tip may be bent is not solely dependent upon a force applied to the tip, but is dependent upon other factures, including but not limited to: a shape, dimensions of an article/object which one may choose to use to apply any force to do the bending; dimensions and shape of the pipette tip, and others. It is noted that claims do not provide for such factors. There is no guarantee that in every instance in which one may choose to bend any portion of the pipette tip, that one will achieve the intended results as provided for in the claims. Therefore, it is unclear how the claims further structurally limit the invention.
Furthermore, it is noted that “the distal end of the tip” and “the open distal end” are not structurally defined within the claims. There is no indication as what are the structural boundaries of such ends begins and ends for one to ascertain what is considered to define such ends.
 As to claims 36-38, as noted above, the claims are directed to any apparatus not a process of use. There is no requirement, that any force ever be applied to the claimed apparatus nor any specific location of the apparatus to bend nor move/displace the apparatus from one location to another. It is noted that claims do not specify what is considered as “tip displacement”. It is noted displacement does not necessarily mean bending nor required to be 
Claim Rejections - 35 USC § 103
Claim 18-20, 23-26, 28, and 30-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motadel et al., US 2011/0183433.
Motadel discloses in Fig 1 A: a pipette tip (10) of 1.10 to 3.50 inches (e.g. 1.75, 2.00 or 2.25 inches) (paragraph [0067]) made from one or more polymers such polypropylene (paragraph [0118]) by injection molding (paragraph [0141]). The wall thickness of the distal region is 0.0055 inches or less (paragraph [0140]), and the proximal region has a wall thickness of about 0.022 to 0.027 (paragraph [0095]). The wall thickness of proximal and distal sections may be constant. The thickness may continuously thicken or thin over the length of the wall).” (paragraphs 0068-69, see for example figures 1C, 1D, 2; see also paragraph 0082). Therefore, the reference teaches a wall thickness value over the entire length within the claimed range. The pipette tip has ribs (80) (fins) with a thickness of 0.016 to 0.027 inches (paragraph [0090], [0100]).
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 
It would have been obvious to and within the predictability, knowledge, and skills of one of ordinary skill in the art before the effective filing date of the invention to recognize that the tip of Motadel may be made, molded of the same material and dimensions as claimed would also have same weight to meet the thinning constant values and the same volume to produce a tip of sizes that provide for accurate and reproducible liquid handling for volumes ranging from nanoliters to milliliters and increased productivity (abstract, paragraph 0004, paragraph [0219]).
As to claims 35-38, it would have been obvious to and within the predictability, knowledge, and skills of one of ordinary skill in the art before the effective filing date of the invention to recognize that the tip of Motadel be made, molded of the same material and dimensions therefore, have the same conditional properties of possible bending and moving, displacing the pipette tip as claimed.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/Primary Examiner, Art Unit 1798